According to my appreciation of the facts, Gilbert P. Bullis, plaintiff, should recover $300 under his contract with the town, but not the extra $200 claimed as a quantum meruit for services rendered beyond the contract. This extra service was not rendered as an attorney for the town, but was rendered citizens personally in soliciting support for the gas project. Plaintiff wrote the town a letter, as stated in the majority opinion, in which, among other matters, he says: "I will not expect the town to pay me anything until the bonds are sold. In addition to the bond work, I will act as attorney for the board in a contract with Interstate Natural Gas Co. for supply of gas from their pipe line without additional charge." I do not look on this offer on the part of Bullis to act as attorney for board, in contract with Interstate Natural Gas Company in the effort to get gas from its pipe line, as a personal guarantee that he would get gas for the town from the company mentioned, upon the success of which his fee depended. He did act, as he says he would and did try, but it seems that Interstate Natural Gas Company had entered into a contract with another attorney under which this other attorney had received from the Interstate Natural Gas Company the right to supply gas to the town of Jackson. Bullis called on this other attorney but could not prevail on him to relinquish his right under his contract with Interstate Natural Gas Company, which failure stopped at least temporarily the prospect of early gas. Further legal work was necessary in order to complete the bond work voted by the town which was to pay for the gas. Bullis wrote the necessary papers and sent them to the town, but the town did not use them. It instead entered into arrangements with the other attorney, and with him, as attorney, completed the work of obtaining the gas, all without notice to Bullis that his employment as attorney and arrangement for fee had been put aside in favor of another attorney on the ground that with this other attorney the town could and did get the gas which it desired from the pipe line passing near the town. My examination of the record leaves me under the impression that the town be required to pay him the sum which it agreed to do at the time he was hired to do the work.
I therefore dissent.